Case 0:21-cv-60575-RAR Document 24 Entered on FLSD Docket 08/11/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CV-60575-RUIZ/STRAUSS

  INGRID PRINCE,

         Plaintiff,
  v.

  IDES, et al.,

        Defendants.
  _____________________________/

                      ORDER DENYING MOTION FOR ZOO[M] HEARING

         THIS CAUSE has come before me upon Plaintiff’s Motion for Zoo[m] Hearing (“Motion

  for a Hearing”). (DE 21). The District Court has referred this case to me for rulings on all pre-

  trial, non-dispositive matters and for the issuance of a Report and Recommendation on any

  dispositive matters pursuant to 28 U.S.C. § 636, Federal Rule of Civil Procedure 72, and the

  Magistrate Rules of the Local Rules of the Southern District of Florida. (DE 9). For reasons stated

  herein, Plaintiff’s Motion for a Hearing is DENIED.

         On August 6, 2021, Plaintiff filed the instant motion 1 stating that she would appear on

  August 18, 2021 at 9:00 a.m. 2 to be heard on her motion for a temporary restraining order and




  1
    Plaintiff also filed on August 6, 2021 a Motion for Electronic Filing noting that she has not been
  timely receiving mail from the Court. (DE 20; DE 21). The Motion for Electronic Filing was
  denied as Plaintiff is required to file conventionally and must complete the proper form to receive
  orders, notices and other documents via email. See DE 22.
  2
   The Court construes Plaintiff’s Motion for a Hearing as a request for not only a hearing, but also
  for a hearing on a specific date and at a specific time.
Case 0:21-cv-60575-RAR Document 24 Entered on FLSD Docket 08/11/2021 Page 2 of 4




  injunctive relief. 3 (DE 21). The subject motion warrants denial for lack of compliance with Local

  Rules.

            First, Plaintiff’s Motion for a Hearing does not include the information required by Local

  Rule 7.1(b)(2), which provides that a party desiring “a hearing of any motion shall . . . set forth in

  detail the reasons why a hearing is desired and would be helpful to the Court and shall estimate

  the time required for argument.” S.D. Fla. L.R. 7.1(b)(2). Here, Plaintiff does not explain why a

  hearing is desired, does not explain how a hearing would be helpful to the Court and does not

  estimate the time required for argument. Rather, Plaintiff simply requests a hearing without

  explanation and states that she shall appear at a specific date and time. (DE 21). Thus, the motion

  not only violates the Local Rules, but it also fails to provide any basis for granting the requested

  relief.

            Second, the motion does not contain a certification of conferral in accordance with Local

  Rule 7.1(a)(3), which states that “[p]rior to filing any motion in a civil case [with exceptions not

  applicable here], counsel for movant [or movant if pro se] 4 shall confer (orally or in writing), or

  make reasonable effort to confer (orally or in writing), with all parties or non-parties who may be



  3
    Plaintiff attaches to her Motion for a Hearing a copy of the motion that she references as the
  subject of the requested hearing. (DE 21 at 2). The motion that Plaintiff references, which was
  filed on April 13, 2021, has been construed by the Court to be an amended complaint (“Amended
  Complaint”). See DE 6. The Court issued an Order to Show Cause on June 8, 2021 requiring
  Plaintiff to respond by June 21, 2021 as to whether the motion she now references was an amended
  complaint. (DE 10). Plaintiff did not respond. On June 23, 2021, I issued a Report and
  Recommendation recommending the dismissal of Defendants IDES, Trinity, Chelsea Doe and
  Terry Doe, which stated that I construed the Amended Complaint (DE 6) as an amended complaint.
  (DE 12 at n. 4). Plaintiff did not respond or object to the Report and Recommendation. On July
  14, 2021, the District Court adopted the Report and Recommendation. (DE 14). As such, the
  motion to which Plaintiff refers in her Motion for a Hearing has been affirmed as an Amended
  Complaint. (DE 6).
  4
    Local Rule 1.1 states that “the word ‘counsel’ shall be construed to apply to a party if that party
  is proceeding pro se.” S.D. Fla. L.R. 1.1.
                                                    2
Case 0:21-cv-60575-RAR Document 24 Entered on FLSD Docket 08/11/2021 Page 3 of 4




  affected by the relief sought in the motion in a good faith effort to resolve by agreement the issues

  to be raised in the motion.” S.D. Fla. L.R. 7.1(a)(3). Further, the rule requires that the movant

  include “[a]t the end of the motion, and above the signature block” a certification regarding the

  conferral as further detailed in the rule. Id. Here, the motion does not contain the required

  certification that movant has engaged in conferral efforts with parties affected by the motion.

         A party’s failure to comply with the Local Rules provides grounds to deny outright a

  request for relief. Feinschreiber v. Ocwen Loan Servicing, LLC, No. 1:18-CV-22381-JLK, 2019

  WL 4694301, at *2 (S.D. Fla. Feb. 26, 2019) (collecting cases). Furthermore, “although [courts]

  give liberal construction to the pleadings of pro se litigants, ‘we nevertheless have required them

  to conform to procedural rules.’” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (quoting

  Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.2002)).

         Here, Plaintiff has failed to comply with the Local Rules. Moreover, in failing to comply

  with the Local Rules, Plaintiff has also failed to sufficiently describe and explain a basis for the

  Court to grant the relief she requests.

         Accordingly, it is hereby

         ORDERED and ADJUDGED that:

         1. Plaintiff’s Motion for a Hearing is DENIED without prejudice;




                                                   3
Case 0:21-cv-60575-RAR Document 24 Entered on FLSD Docket 08/11/2021 Page 4 of 4




         2. Plaintiff may renew her motion in compliance with the Local Rules; and

         3. The CLERK is ORDERED to mail Plaintiff a copy of this Order and to file a notice

            of compliance promptly thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida on this 11th day of August 2021.




  Hon. Rodolfo A. Ruiz, II

  Ingrid Prince
  P.O. Box 192344
  Miami Beach, FL 33119
  PRO SE

  All Counsel of Record




                                                 4
